In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), entered December 2, 2002, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint is reinstated.
*355There are issues of fact requiring the denial of summary judgment. Smith, J.P., Goldstein, H. Miller and Townes, JJ., concur. [See 2002 NY Slip Op 50535(U).]